Citation Nr: 0019793	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a left eye disorder 
with impairment of visual acuity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.

Initially, the Board of Veterans Appeals (Board) notes that 
the regional office (RO) originally denied service connection 
for a right eye disorder in an April 1996 rating decision, 
and that following the filing of an application to reopen in 
May 1996, adjudicated the claim on a new and material basis.  
The Board further notes, however, that subsequent written 
documents submitted within a year of the April 1996 rating 
decision could be construed as a notice of disagreement with 
that decision such that the April 1996 decision never became 
final.  The Board observes that the last of these documents 
is a March 1997 letter which the RO determined to constitute 
a notice of disagreement with the other claim developed on 
appeal.  Consequently, the Board finds that the April 1996 
rating decision never became final, and that the claim for 
service connection for a right eye disorder will be addressed 
on a de novo basis.  The review of this claim on this basis 
is not prejudicial to the veteran as the Board is providing a 
more expansive review of the record than the veteran would 
otherwise be entitlement.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board further notes that while a July 1997 written 
statement from the veteran seems to indicate that the veteran 
is withdrawing the claim for service connection for a right 
eye disorder, subsequent filings by the veteran's service 
representative continue to refer to this claim.  Therefore, 
the Board finds that the withdrawal by the veteran has been 
rendered equivocal by the actions of his representative, and 
that this issue remains a subject for current appellate 
consideration.


FINDINGS OF FACT

1.  Disability associated with the right eye for which 
compensation benefits are provided was not shown in service 
and is not currently shown; current refractive error is not a 
disorder for which compensation benefits are provided.

2.  Disability associated with the left eye with impairment 
of visual acuity for which compensation benefits are provided 
was not shown to be related to service or service-connected 
disability, and is not currently shown; current refractive 
error is not a disorder for which compensation benefits are 
provided.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right eye disorder 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a left eye disorder 
with impairment of visual acuity is not well grounded. 38 
U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation. Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  Id.  
Furthermore, a claim that is not well grounded must be 
denied.

The enlistment examination in August 1943 revealed a visual 
acuity of 20/20 bilaterally, and no eye abnormalities.  
Examination later in 1943 revealed even greater visual acuity 
of 20/15, bilaterally.  Service medical records further 
reflect that on February 11, 1945, the veteran sustained a 
contusion to the left eye when his ship rolled and his left 
eye struck "the tail of a TBM, causing injury."  The 
laceration was described as approximately 3/4 inch in length 
located 1 /2 inch below the outer canthus of the left eye 
with extensive ecchymosed and hemorrhaging into the eyeball 
and conjunctivae.  No damage to the eye structure was found 
on examination.  The veteran's response to treatment was 
noted to be without complications, with rapid healing, and on 
February 17, 1945, the veteran was released to duty.

Although separation examination in December 1945 noted a 
history of left eye contusion, examination of the eyes and 
pupils was indicated to be normal, visual acuity was 20/20, 
bilaterally, and there was no evidence of disease or 
anatomical defects.

A May 1962 rating decision granted service connection for 
residual scarring associated with the in-service left eye 
contusion and assigned a noncompensable evaluation, effective 
from April 1946.

Private medical records submitted in connection with the 
veteran's application for compensation filed in April 1996, 
reflect post-service eye examination apparently related to 
the veteran's desire for replacement of two year old glasses.  
Visual acuity was 20/50, bilaterally, and intraocular 
pressure on one occasion was 20 on the right and 15 on the 
left, and on another, 15 on the right and 17 on the left.

A letter from S. K., O. D., indicates that he is the 
custodian of records for the physician identified by the 
veteran as possessing treatment records relevant to the 
instant claims.  In this letter, S. K. indicated that he did 
not have the documents sought, further noting that it was his 
office's practice to purge records more than five years old.


II.  Analysis

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.  The Court has also held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. § 
3.303(b) by (a) evidence that a condition was "noted" during 
service or an applicable presumption period; (b) evidence 
showing post-service continuity of nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, supra.  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.

The Board has reviewed the record as to the claim for service 
connection for a right eye disorder and left eye disorder 
with impairment of visual acuity, and first notes that the 
veteran's evidentiary assertions are sufficient and competent 
to establish that he experienced symptoms related to his 
vision during service, and that this evidence may be 
sufficient to satisfy the second element of a well-grounded 
claim.  The record does not demonstrate, however, that the 
veteran has met his burden as to the other two elements of a 
well-grounded claim.

It is clear that a fundamental element of a well-grounded 
claim is competent evidence of "current disability" (medical 
diagnosis).  Rabideau v. Derwinski, supra; Brammer v. 
Derwinski, supra.  The Board additionally finds that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Court 
has also held that the regulatory definition of "disability" 
is the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...." 38 
C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present as 
to either claim.

More specifically, it is noted that at the time of service 
separation the veteran had visual acuity of 20/20 
bilaterally, and post-service private evaluation showed 
visual acuity of 20/50, bilaterally.  However, the Board 
notes that with respect to any error of refraction in the 
eyes, refractive error of the eyes is not a disease or injury 
within the meaning of applicable legislation pertaining to 
entitlement to service connection.  38 C.F.R. §§ 3.303(c), 
4.9 (1999); Parker v. Derwinski, 1 Vet. App. 522, 523 (1991).  
Therefore, service connection may not be granted for these 
types of conditions.  In addition, there is no diagnosis with 
respect to the veteran's eyes of record.  Thus, "disability" 
for VA compensation benefit purposes is not shown to be 
present in this case.  An error of refraction is not a 
disease or injury for which compensation benefits are 
provided, and thus any claim for service connection for this 
type of disability would also fail on the basis of a lack of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Alternatively, the Board finds that these claims are also not 
well grounded due to the lack of evidence to satisfy element 
three, a nexus between a current eye disorder for which 
compensation benefits are provided and disease or injury in 
service or service-connected disability.  The only evidence 
advanced to support the existence of this element of a well-
grounded claim on the facts of this case is the evidentiary 
assertions of the veteran.  See Caluza v. Brown, supra.  
However, it has been held that claimants unversed in medicine 
are not competent to make medical determinations involving 
medical diagnosis or causation.  In other words, since the 
veteran has had no medical training, his assertion that any 
current disorder of the eyes is related to certain symptoms 
the veteran experienced in service or his service-connected 
scarring of the outer canthus of the left eye, carries no 
weight.  See Espiritu v. Derwinski, supra.

As for the medical evidence of record, there is no medical 
evidence that offers an etiology for any current disability 
associated with any current eye disorder.  There is no 
current medical diagnosis of an eye disorder for which 
compensation benefits are provided.  Where the determinative 
issue involves medical causation or medical diagnosis, 
competent medical evidence to the effect that a claim is 
plausible is required for the claim to be well grounded.  See 
Grottveit v. Brown, supra.  In this regard, based on the 
analysis set forth by the Court in Savage concerning when lay 
evidentiary assertions can well ground a claim on the basis 
of chronicity or continuity of symptoms, while the appellant 
is competent to describe manifestations, he is not competent 
to causally link those manifestations of an underlying 
disability, unless the disability itself is one that a lay 
party can perceive.  Id. at 495-97.  An eye disorder for 
compensation is not subject to lay observation. Therefore, 
the Board concludes that lay testimony or statements can not 
establish this disability.  In summary, the Board finds that 
the veteran's claims are clearly not well grounded in that 
they lack the requisite medical evidence to establish current 
disability and/or the requisite medical evidence to establish 
"nexus" between current disability and service and/or 
service-connected disability.  Caluza v. Brown, supra.


ORDER

The claim for service connection for a right eye disorder is 
denied as not well grounded.

The claim for service connection for a left eye disorder with 
impairment of visual acuity is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

